UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 [] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission File Number: 001-32989 Yuma Energy, Inc. (Exact name of registrant as specified in its charter) CALIFORNIA (State or other jurisdiction of incorporation) 94-0787340 (IRS Employer Identification No.) 1177 West Loop South, Suite 1825 Houston, Texas (Address of principal executive offices) (Zip Code) (713) 968-7000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicated by check mark whether the registrant is a large accelerated file, an accelerated file, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated file,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Larger accelerated filer []Accelerated filer [] Non-accelerated filer [](Do not check if a smaller reporting company)Smaller reporting company [X] Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] At November 14, 2014, 68,865,962 shares of the Registrant’s Common Stock, no par value, were outstanding. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements. 3 Consolidated Balance Sheets as of September 30, 2014 and December 31, 2013. 3 Consolidated Statements of Operations for the Three and Nine Months ended September 30, 2014 and 2013. 5 Consolidated Statements of Comprehensive Income for the Three and Nine Months ended September 30, 2014 and 2013. 6 Consolidated Statements of Changes in Equity for the Nine Months ended September 30, 2014. 7 Consolidated Statements of Cash Flows for the Nine Months ended September 30, 2014 and 2013. 8 Unaudited Condensed Notes to the Consolidated Financial Statements. 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 35 Item 4. Controls and Procedures. 35 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 36 Item 1A. Risk Factors. 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 43 Item 3. Defaults Upon Senior Securities. 43 Item 4. Mine Safety Disclosures. 43 Item 5. Other Information. 43 Item 6. Exhibits. 43 Signatures. 43 PART I. FINANCIAL INFORMATION Item 1. Financial Statements. Yuma Energy, Inc. CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investments - Accounts receivable, net of allowance for doubtful accounts: Trade Stockholder and employees Other Commodity derivative instruments - Prepayments Deferred taxes - Other deferred charges Total current assets OIL AND GAS PROPERTIES (full cost method): Not subject to amortization Subject to amortization Less:accumulated depreciation, depletion and amortization ) ) Net oil and gas properties OTHER PROPERTY AND EQUIPMENT: Land, buildings and improvements - Other property and equipment Less: accumulated depreciation and amortization ) ) Net other property and equipment OTHER ASSETS AND DEFERRED CHARGES: Commodity derivative instruments Deposits - Receivables from affiliate - Goodwill - Other noncurrent assets Total other assets and deferred charges Total assets $ $ The accompanying notes are an integral part of these financial statements. 3 Yuma Energy, Inc. CONSOLIDATED BALANCE SHEETS - CONTINUED September 30, December 31, (Unaudited) LIABILITIES AND EQUITY CURRENT LIABILITIES: Current maturities of debt $ $ Accounts payable, principally trade Commodity derivative instruments - Asset retirement obligations Other accrued liabilities Total current liabilities LONG-TERM DEBT: Bank debt OTHER NONCURRENT LIABILITIES: Preferred stock derivative liability, Series A and B - Asset retirement obligations Commodity derivative instruments Deferred taxes Restricted stock units Other noncurrent liabilities Total other noncurrent liabilities PREFERRED STOCK: Series A and B, subject to mandatory redemption - EQUITY: Common stock, no par value (300 million shares authorized, 68,865,962 and 41,074,953 issued) Accumulated other comprehensive income Accumulated earnings (deficit) ) ) Total equity ) Total liabilities and equity $ $ The accompanying notes are an integral part of these financial statements. 4 Yuma Energy, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, REVENUES: Sales of natural gas and crude oil $ Other revenue Total revenues EXPENSES: Marketing cost of sales Lease operating Re-engineering and workovers General and administrative – stock-based compensation General and administrative – other Depreciation, depletion and amortization Asset retirement obligation accretion expense Other Total expenses INCOME (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSE): Change in fair value of preferred stock derivative liability – Series A and Series B ) ) ) Interest expense ) Other, net ) ) Total other income (expense) NET INCOME (LOSS) BEFORE INCOME TAXES ) ) ) Income tax expense (benefit) NET INCOME (LOSS) PREFERRED STOCK, SERIES A AND SERIES B: Accretion Dividends paid in cash - Dividends paid in kind - - NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ $ ) $ ) EARNINGS (LOSS) PER COMMON SHARE: Basic $ ) $ $ ) $ ) Diluted $ ) $ $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING: Basic Diluted The accompanying notes are an integral part of these financial statements. 5 Yuma Energy, Inc. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, NET INCOME (LOSS) $ ) $ $ ) $ ) OTHER COMPREHENSIVE INCOME: Reclassification of gain on settled commodity derivatives ) Less income taxes ) OTHER COMPREHENSIVE INCOME (LOSS) COMPREHENSIVE INCOME (LOSS) $ ) $ $ ) $ ) The accompanying notes are an integral part of these financial statements. 6 Yuma Energy, Inc. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY September 30, December 31, (Unaudited) COMMON STOCK: Balance at beginning of year (2013 as previously reported: 54,000 shares, $0.01 par value) $ $ Retroactive effect of change to no par value upon merger closing on September 10, 2014 - Retroactive effect of retirement of 54,000 Yuma Energy, Inc. shares of common stock outstanding before merger dated September 10, 2014 - - Retroactive effect of 40,896,221 shares issued for merger closing on September 10, 2014 - - Convert Series A preferred stock to 15,112,295 shares of common stock on September 10, 2014 - Convert Series B preferred stock to 7,771,192 shares of common stock on September 10, 2014 - Pyramid Oil Company 4,788,085 shares outstanding last day of trading September 10, 2014 - Fair value of Pyramid Oil Company stock options - Employee restricted stock awards (178,729 shares, vested April 1, 2013, issued September 11, 2014) - Employee restricted stock awards (107,291 shares, vested and issued September 11, 2014) - Employee restricted stock awards forfeited September 8, 2014 (87,851 shares vested April 1, 2013) - - Stock awards (100,000 shares) to employees, directors and consultants of Pyramid Oil Company vested upon the change in control and issued September 11, 2014 - Balance at end of period: 68,865,962 shares for 2014 and 41,074,953 shares for 2013, no par value CAPITAL IN EXCESS OF PAR VALUE OF COMMON STOCK: Balance at beginning of 2013 as previously reported - Retroactive effect of September 10, 2014 change to no par value - ) Balance at end of period - - ACCUMULATED OTHER COMPREHENSIVE INCOME: Balance at beginning of period Comprehensive income (loss) from commodity derivative instruments, net of income taxes ) ) Balance at end of period ACCUMULATED EARNINGS (DEFICIT): Balance at beginning of period ) ) Net loss attributable to Yuma Energy, Inc. ) ) Preferred stock accretion (Series A and B) ) ) Preferred stock cash dividends (Series A and B) ) ) Preferred stock dividends paid in kind (Series A and B) ) ) Balance at end of period ) ) TOTAL EQUITY $ $ ) The accompanying notes are an integral part of these financial statements. 7 Yuma Energy, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Reconciliation of net loss to net cash provided by operating activities: Net loss $ ) $ ) Increase in fair value of preferred stock derivative liability Depreciation, depletion and amortization of property and equipment Accretion of asset retirement obligation Stock-based compensation net of capitalized cost Amortization of other assets and liabilities Deferred tax expense (benefit) ) ) Bad debt expense Gain on disposal of property and equipment - ) Write off deferred offering costs - Write off credit financing costs - Amortization of benefit from commodity derivatives (sold) and purchased, net ) ) Net commodity derivatives mark-to-market gain ) ) Other ) Changes in current operating assets and liabilities: Accounts receivable ) Note receivable - Other current assets ) Accounts payable Other current liabilities Noncurrent payable to commodity derivative advisor and deferred commodity derivative premiums ) - NET CASH PROVIDED BY OPERATING ACTIVITIES 8 Yuma Energy, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS – CONTINUED (Unaudited) Nine Months Ended September 30, CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures on property and equipment $ ) $ ) Proceeds from sale of property Cash received from merger - Short-term investments retired - Decrease (increase) in noncurrent receivable from affiliate ) NET CASH USED BY INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from borrowing Payments on borrowings ) ) Change in borrowing on line of credit ) Line of credit financing costs ) ) Preparation costs to issue preferred stock ) - Deferred offering costs - ) Cash dividends to preferred stockholders (Series A and Series B) ) ) NET CASH PROVIDED (USED) BY FINANCING ACTIVITIES ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental disclosure of cash flow information: Interest payments (net of interest capitalized) $ $ ) Interest capitalized $ $ Supplemental disclosure of significant non-cash activity: Preferred dividends paid in kind (Series A and Series B) $ $ The accompanying notes are an integral part of these financial statements. 9 Yuma Energy, Inc. UNAUDITED CONDENSED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE A – BASIS OF PRESENTATION These consolidated financial statements are unaudited; however, in the opinion of management, they reflect all adjustments necessary for a fair statement of the results for the periods reported.All such adjustments are of a normal recurring nature unless disclosed otherwise.These consolidated financial statements, including notes, have been condensed and do not include all of the information and disclosures required by accounting principles generally accepted in the United States of America (“GAAP”) for complete financial statements.These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements as of and for the year ended December 31, 2013 and the notes thereto included with the Current Report on Form 8-K/A of the Company filed with the Securities and Exchange Commission (“SEC”) on September 22, 2014. On September 10, 2014, a wholly owned subsidiary of Pyramid Oil Company merged with and into Yuma Energy, Inc., a Delaware corporation (“Yuma Co.”), in exchange for shares of its common stock, and Pyramid subsequently changed its name to Yuma Energy, Inc. (the “merger”).As a result of the merger, the former Yuma Co. common and preferred stockholders received approximately 66,336,701 shares or 93% of the then-outstanding common stock of Pyramid, and thus acquired voting control.Although Pyramid was the legal acquirer, for financial reporting purposes the merger was accounted for as a reverse acquisition of Pyramid by Yuma Co.See Note J –Merger with Pyramid Oil Company for additional information. NOTE B – FAIR VALUE MEASUREMENTS Certain financial instruments are reported at fair value on the Consolidated Balance Sheets.Under fair value measurement accounting guidance, fair value is defined as the amount that would be received from the sale of an asset or paid for the transfer of a liability in an orderly transaction between market participants, i.e., an exit price.To estimate an exit price, a three-level hierarchy is used.The fair value hierarchy prioritizes the inputs, which refer broadly to assumptions market participants would use in pricing an asset or a liability, into three levels.Yuma Energy, Inc. (“the Company”) uses a market valuation approach based on available inputs and the following methods and assumptions to measure the fair values of its assets and liabilities, which may or may not be observable in the market. Fair Value of Financial Instruments (other than Commodity Derivative, see below) – The carrying values of financial instruments, excluding commodity derivatives, comprising current assets and current liabilities approximate fair values due to the short-term maturities of these instruments. Derivatives – The fair values of the Company’s commodity derivatives are considered Level 2 as their fair values are based on third-party pricing models which utilize inputs that are either readily available in the public market, such as natural gas and oil forward curves and discount rates, or can be corroborated from active markets or broker quotes.These values are then compared to the values given by the Company’s counterparties for reasonableness.The Company is able to value the assets and liabilities based on observable market data for similar instruments, which results in the Company using market prices and implied volatility factors related to changes in the forward curves.Derivatives are also subject to the risk that counterparties will be unable to meet their obligations.Because the Company’s commodity derivative counterparty was Société Générale at September 30, 2014, the Company has not considered non-performance risk in the valuation of its derivatives. Financial assets are considered Level 3 when their fair values are determined using pricing models, discounted cash flow methodologies or similar techniques, and at least one significant model assumption or input is unobservable.For the Company, Level 3 financial liabilities consisted of embedded derivatives related to the conversion features in the Series A Preferred Stock issued and outstanding July1, 2011, and the Series B Preferred Stock issued and outstanding in July and August of 2012.As there was no current market for these securities, the determination of fair value required significant judgment or estimation.The Company valued the automatic conditional conversion, re-pricing/down-round, change of control, and default Series A and Series B Preferred Stock provisions using a Monte Carlo simulation model, with the assistance of an independent valuation consultant.These models incorporated transaction details such as the stock price of comparable companies in the same industry, contractual terms, maturity, and risk free interest rates, as well as assumptions about future financings, volatility, and holder behavior as of issuance, and each quarter thereafter for each of the Series A and the Series B Preferred Stock. Fair value measurements at September 30, 2014 Significant Quoted Prices Other Significant in Active Observable Unobservable Markets Inputs Inputs (Level 1) (Level 2) (Level 3) Total Assets: Commodity derivatives – oil $
